June 1, 2022

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George G Wang, Ph.D., (Registration No. 41,419) on 06/01/2022.

The application has been amended as follows: 










In the Claims:

1. (Currently amended) A pad for improving sitting posture, comprising:
a pad body being inflatable, and comprising a substantially flat bottom surface adapted to be placed on a planar, horizontal support surface and the shape of the bottom surface being substantially eight-shaped;
at least two elevated segments formed on the pad body, the two elevated segments being a first elevated segment and a second elevated segment, respectively, and arranged in a location that reaches and supports a pelvis of a user from the front and the back, respectively; and
a bridge part formed between the first elevated segment and the second elevated segment and having a dimension that fits between two legs of the user and allowing the first elevated segment protruding to the front of the user and the second elevated segment protruding to the back of the user so that the two elevated segments are at locations of supporting the pelvis of the user, wherein the bridge part is configured for supporting a lower end of an ischium or a lower end of a coccyx of the user; and
wherein the pad body has a front view, a rear view, a top view, and a bottom view, having a bilateral symmetry.

2. (Original) The pad for improving sitting posture according to claim 1, wherein the pad body is hollow and forms an air bag.

3. (Original) The pad for improving sitting posture according to claim 1, wherein a width of the pad body gradually decreases from a position where the first elevated segment is located to a position where the bridge part is located; and the width of the pad body gradually increases from the position where the bridge part is located to the position where the second elevated segment is located.

4. (Canceled)

5. (Original) The pad for improving sitting posture according to claim 3, wherein a minimum width of the pad body at the bridge part is in a range from 15 cm to 25 cm.

6. (Original) The pad for improving sitting posture according to claim 1, wherein a height from a lowest point of the bridge part to a bottom surface of the pad body is within a range from 3 cm to 9 cm; and
a height from a highest point of the elevated segment to the bottom surface of the pad body is within a range from 13 cm to 18 cm.

7. (Original) The pad for improving sitting posture according to claim 1, wherein in a projection of a longitudinal section of the pad body, a curve segment from the highest point of the first elevated segment to the highest point of the second elevated segment is a period of a sine curve.


8. (Previously presented) The pad for improving sitting posture according to claim 7, wherein a minimum width of the pad body at the bridge part is in a range from 15 cm to 25 cm.

9. (Original) The pad for improving sitting posture according to claim 1, wherein the pad body is made of a resilient material.

10. (Original) The pad for improving sitting posture according to claim 1, further comprising: a pressure sensor embedded at a top portion of the elevated segment; and an alarming device disposed in the bridge part; wherein the pressure sensor and the alarming device are in communicative connection.













The following is an examiner’s statement of reasons for allowance: While the prior art, specifically CH 202087009 U, U.S. Patent No. US 4,285,081, and U.S. Patent No. 5,974,607 teach several aspects of the present invention, none of those references teach the shape of their bottom surfaces being both flat and being substantially eight-shaped.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636